MEMORANDUM **
Enrique Alarcon seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s decision to deny Alarcon’s application for cancellation of removal as a matter of discretion. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (stating the court lacks jurisdiction to consider “all discretionary decisions involved in the cancellation of removal context, including the ultimate discretionary decision to deny relief’); see also Fernandez v. Gonzales, 439 F.3d 592, 599-600 & n. 5 (9th Cir.2006) (stating the court does not have jurisdiction to consider the ultimate discretionary decision to deny relief).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.